Name: Commission Regulation (EC) No 2414/96 of 18 December 1996 amending Regulation (EEC) No 388/92 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the French overseas departments (FOD) and establishing a forecast supply balance
 Type: Regulation
 Subject Matter: plant product;  trade;  foodstuff;  overseas countries and territories
 Date Published: nan

 19 . 12 . 96 lENl Official Journal of the European Communities No L 329/23 COMMISSION REGULATION (EC) No 2414/96 of 18 December 1996 amending Regulation (EEC) No 388/92 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the French overseas departments (FOD) and establishing a forecast supply balance HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 388/92 is hereby replaced by the Annex to the present Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments ('), as last amended by Council Regulation (EC) No 2598/95 (2), and in particular Article 2 (6) thereof, Whereas, pursuant to Article 2 of Regulation (EEC) No 3763/91 , the forecast supply balance of cereal products to the FOD for 1996 was established by Commission Regu ­ lation (EEC) No 388/92 (3), as last amended by Regulation (EC) No 1 234/96 (4); whereas this forecast supply balance for 1997 should be drawn up; whereas, subsequently, Regulation (EEC) No 388/92 should be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be applicable as from 1 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1996 . For the Commission Franz FISCHLER Member of the Commission (&lt;) OJ No L 356, 24. 12 . 1991 , p. 1 . 0 OJ No L 267, 9 . 11 . 1995, p. 1 . (3 ) OJ No L 43, 19 . 2. 1992, p. 16 . (4) OJ No L 161 , 29 . 6 . 1996, p. 101 . No L 329/24 EN 19 . 12. 96Official Journal of the European Communities ANNEX CEREALS SUPPLY BALANCE FOR THE FOD 1997 (in tonnes) Cereals originating in third countries (ACP/developing countries) or EC Common wheat Durum wheat Barley Maize Durum wheat meal and groats Malt Guadeloupe 70 000 0  16 000  200 Martinique 2 000 0  20 000 2 000 800 French Guiana 200 0 200 2 000   RÃ ©union 30 000 0 30 000 1 20 000  3 000 Total 102 200 0 30 200 158 000 2 000 4 000 296 400